Case 9:19-cv-81160-RS Document 543 Entered on FLSD Docket 06/02/2020 Page 1 of 13



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO: 9:19-cv-81160-RS

   APPLE INC.,

          Plaintiff,
   v.

   CORELLIUM, LLC,
       Defendant.

   __________________________________/

   CORELLIUM’S REPLY TO PLAINTIFF APPLE’S RESPONSE TO CORELLIUM’S
   MOTION TO EXCLUDE LEGAL OPINIONS AND CORRESPONDING TESTIMONY
                 OF APPLE’S EXPERT DAVID CONNELLY

                 Defendant, CORELLIUM, LLC (“Corellium”), pursuant to Federal Rule of
  Evidence 702, files this Reply to Plaintiff, APPLE, INC.’s (“Apple”) Response in opposition to
  Corellium’s Daubert Motion to Exclude the Reports and Expert Testimony of David B. Connelly
  (“Daubert Motion”), and states as follows:
Case 9:19-cv-81160-RS Document 543 Entered on FLSD Docket 06/02/2020 Page 2 of 13



         I.      OVERVIEW
         Apple attempts to reframe Corellium’s Daubert Motion by mischaracterizing Corellium’s
  arguments. The ultimate thrust of Corellium’s Daubert Motion, however, is that an expert is
  required to provide opinions based upon reliable methods and Mr. Connelly repeatedly fails to
  fulfill this obligation. Expert witness testimony is unique because of the outsized deference that
  jury’s place on expert testimony. Allapattah Servs., Inc. v. Exxon Corp., 61 F. Supp. 2d 1335, 1340
  (S.D. Fla. 1999), aff'd, 333 F.3d 1248 (11th Cir. 2003) (“Therefore, given the potential
  persuasiveness of expert testimony, proffered evidence that has a greater potential to mislead than
  to enlighten should be excluded”). As opposed to a lay witness, the expert usually lacks first-hand
  knowledge so his or her testimony or evidence must be “not only relevant, but reliable.” Daubert
  v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 589 (1993).
         Apple incorrectly asserts that Corellium does not dispute Mr. Connelly’s “methodology for
  calculating Corellium’s gross revenues.” See, Apple’s Response [D.E. 503], at 6. However, Mr.
  Connelly’s methodologies are exactly what Corellium is disputing:
              1. Mr. Connelly’s methodology in determining Corellium’s gross revenue is
                 unreliable because it improperly attributes 100% of Corellium’s gross revenue to
                 iOS.
              2. Mr. Connelly’s methodology to conclude that 97% of Corellium’s gross revenue
                 is attributable to iOS is unreliable because there is absolutely no valid evidentiary
                 support for the 97% figure.
              3. Mr. Connelly’s methodology of projecting Corellium’s gross revenue from April
                 2020 to October 2020 is unreliable because it relies on Corellium’s informal and
                 internal aggregate business projections with no scientific basis.
              4. Mr. Connelly’s alternative methodology for projecting Corellium’s 2020 gross
                 revenue is unreliable because it simply copies Corellium’s revenue from 2019 with
                 no substantiation.
              5. Mr. Connelly’s methodology for calculating the statutory damages pursuant to 17
                 U.S.C. § 1203 is unreliable because it relies on unsubstantiated assumptions that
                 were not investigated or replicable.
  See, Corellium’s Daubert Motion [D.E. 454], at 3 (emphasis added). This is key because under the
  Daubert standard, an expert’s conclusions are to be supported by reliable grounds. If any step of
  the expert’s testimony renders the analysis unreliable, then the expert’s testimony is inadmissible.
  See McClain v. Metabolife Int'l, Inc., 401 F.3d 1233, 1245 (11th Cir. 2005). Determining whether
  an expert’s testimony is admissible “require[s] the trial court to conduct an exacting analysis of
  the proffered expert’s methodology.” McCorvey v. Baxter Healthcare Corp., 298 F.3d 1253, 1257




                                                  -1-
Case 9:19-cv-81160-RS Document 543 Entered on FLSD Docket 06/02/2020 Page 3 of 13



  (11th Cir. 2002). Under the weight of such scrutiny, Mr. Connelly’s methodologies fail the
  Daubert analysis.
     II.      CONNELLY’S FAILURES ARE NOT ATTRIBUTABLE TO CORELLIUM.
           Apple tries to blame Mr. Connelly’s methodological shortcomings on Corellium by
  complaining that it did not have enough information due to supposed discovery issues. See,
  Apple’s Response [D.E. 503], at 4. Yet, despite its complaints, Apple at the same time concedes
  that Mr. Connelly was able to perform “an in-depth analysis of Corellium’s claimed gross revenue
  . . .” and was “able to further identify and corroborate Corellium’s gross revenue.” Id. at 5-6.
  Finally, Apple stated that Mr. Connelly, “conducted an exhaustive analysis of Corellium’s costs,
  determining which were supported, which were supportable, and which are not reasonable.” Id. at
  6. Yet, despite these apparent exhaustive analyses, Apple still tries to contend that Corellium is to
  blame for Mr. Connelly’s methodological shortcomings.
                  A.     Corellium Has Been Complied with All Rule 26 Obligations.
           Pursuant to Rule 26, Corellium was required to supplement its discovery responses when
  the information in the responses is no longer accurate. Throughout the discovery phase in this case,
  Corellium continued to operate its business. Thus, financial information like gross revenue and
  cost of goods sold changed as Corellium’s business progressed. Corellium, pursuant to Federal
  Rule 26(e)(1), therefore, was obligated to supplement its interrogatory responses with current and
  accurate financial and other information as current information became available, or as it was
  otherwise determined that prior information was no longer responsive to the request.
           Both of the Interrogatory responses that allegedly hindered Mr. Connelly, Interrogatory
  No. 9 (customer list with amounts paid by each) and No. 10 (gross revenue and cost of goods sold),
  were amended a final time before Mr. Connelly filed his final report. Corellium filed its final
  amended response to Interrogatories Nos. 9 and 10 on April 18. 2020. See, Corellium’s Fifth
  Amended Answers to Apple’s Interrogatories, attached as Exhibit 1. Mr. Connelly filed his final
  report on April 27, 2020. Apple simply cannot argue that Corellium’s Interrogatory responses
  somehow hindered Mr. Connelly’s efforts as those amendments were simply reflective of the
  current information and progression of discovery, and further, that Corellium was obligated, per
  Rule 26, to keep the opposing side current on any material changes.




                                                  -2-
Case 9:19-cv-81160-RS Document 543 Entered on FLSD Docket 06/02/2020 Page 4 of 13



                 B.       Mr. Connelly Chose Not to Engage In Expert Discovery.
         Apple’s assertion that discovery is to blame for Mr. Connelly’s poor methodologies is
  baseless and diversionary given that Corellium has provided nearly every document that could
  conceivably relate to anything iOS, and thousands more. Apple, with unlimited resources,
  aggressively engaged in months of discovery, and notably, had access to Corellium’s full customer
  list from the beginning. Further, Mr. Connelly had access to Apple’s market data, resources, and
  personnel to perform any comparative studies, discovery, or analysis needed, as well as four
  opportunities to provide reports. None of this occurred. Instead, Mr. Connelly simply relied on
  “conservative estimates,” yet that are still utterly devoid of any factual basis, or otherwise, on Dr.
  Nieh’s reports, (the findings of which are also up for debate on summary judgment) and simply
  extrapolated assumptions based on Dr. Nieh’s findings.             Such assumptions include that
  Corellium’s customers were using every bit of space or cores available on each server sold 1 and
  also that each of Corellium’s customers were replicating a new device every month 2—both
  assumptions are entirely pulled from thin air. Yet, they are both central to Mr. Connelly’s opinions.
         Had Mr. Connelly, required additional documents or discovery, he could have performed
  expert discovery. He did not. Apple had the opportunity to subpoena and depose each of
  Corellium’s customers. In fact, Apple did subpoena three customers and deposed one of them—
                      . See,          Deposition, Exhibit 2. However, Mr. Connelly chose not to
  conduct any further investigation, but instead, opted to rely upon supposedly conservative guesses,
  that have absolutely zero basis in fact. Surprisingly, Apple as an alleged competitor of Corellium,
  would have market-share data as to the ratios of use of iOS versus other operating systems in the
  United States and internationally. None of this available data was reviewed by Mr. Connelly.


  1
   Logic dispels this assumption as when one buys an electronic device, almost never is the perfect
  full capacity of that device used. For example, when one has 8GB of data, they do not buy a 8GB
  iPhone, they buy the 16GB iPhone. While this practical reality has not been factually established
  for this case, neither has Mr. Connelly’s assumption, that if     cores are available on a server are
  available, then                      on every server is being used. If fact, that assumption has been
  disproven. See,            Deposition, attached as Exhibit 2, at 166:20-167:1, 167:17-20, 174:1-21,
  176:5-177:2.
  2
   To simply assume that every single one of                , in perfect harmony and unison, each
  generate a new virtual machine once per month, at the same frequency, is simply baseless and has
  been proven as such. See,         Deposition, attached as Exhibit 2, at 166:20-167:1, 167:17-20,
  174:1-21, 176:5-177:2. Thus, both of these material assumptions are critically flawed.


                                                  -3-
Case 9:19-cv-81160-RS Document 543 Entered on FLSD Docket 06/02/2020 Page 5 of 13



         Mr. Connelly had a lengthy opportunity to conduct any expert discovery or analyses
  needed, yet he chose to ultimately rely upon guesses and approximations that he simply felt were
  reasonable, yet none of which were grounded in fact. These choices resulted in the unreliable
  methods presented by Mr. Connelly’s reports and testimony.
         III.    MR. CONNELLY’S SERIES OF UNRELIABLE METHODS.
         Throughout his reports, Mr. Connelly provides multiple alternatives for his methods. This,
  in and of itself, is indicative that Mr. Connelly fails to set forth one cohesive reliable method,
  backed by fact, and in line with industry guidelines. Instead, Mr. Connelly repeatedly leans on his
  disclaimer that his methods are on the conservative side. See, Connelly Errata Supplemental and
  Rebuttal Report (“Rebuttal Report”), attached as Exhibit 3, at 11, 20, 21, 22, 23. While Mr.
  Connelly may believe that his use of the term “conservative” may somehow insulate his methods
  from Daubert’s requirements, the fact is that it is unknown whether his “conservative numbers,”
  have any accuracy at all. In all likelihood, they are entirely inaccurate. The problem rests in the
  lack of a reliable method upon which to makes such a determination.
                 A.      Mr. Connelly’s Inclusion of All Gross Revenue is Improper.
         Apple’s portrayal of the law in the Eleventh Circuit was not accurate. The Eleventh Circuit
  has explained, with respect to profits, that “the plaintiff must show a causal relationship between
  the infringement and profits, and must also present proof of the infringer’s gross revenue.”
  Pronman v. Styles, 645 Fed. Appx. 870, 873 (11th Cir. 2016); see also Montgomery v. Noga, 168
  F. 3d 1282, 1296 (11th Cir. 1999) (citing to the Copyright Act to explain that, “the copyright owner
  is entitled to recover . . . any profits of the infringer that are attributable to the infringement.”)
  (emphasis added). As it relates to showing a causal connection, the Eleventh Circuit follows the
  pattern of the cases relied upon by Corellium whereby the statute contemplates that a plaintiff is
  required to present a causal relationship between the allegedly infringing activity and the gross
  profits. It is Apple’s burden to “allege a causal connection between the infringement and the profits
  claimed, and may not ‘seek gross revenues based entirely on a speculative connection to the
  plaintiff’s claim.’” Microsoft Corp. v. Technology Enterprises, LLC, 805 F.Supp.2d 1330, 1333
  (S.D. Fla. 2011); see also Thornton v. J Jargon Co., 580 F.Supp.2d 1261, 1280 (reasoning that
  Plaintiff is required to show a “‘reasonable relationship’ between the infringing activity and the
  infringer’s gross revenue.”). Plaintiff’s burden is further supported by the policy of the statute
  that provides that defendant’s profits are not awarded to compensate the plaintiff, but rather “to



                                                  -4-
Case 9:19-cv-81160-RS Document 543 Entered on FLSD Docket 06/02/2020 Page 6 of 13



  prevent the infringer from unfairly benefiting from a wrongful act.” H.R. REP. No. 94–1476 at
  161 (1976). For Apple to obtain Android-related profits would be improper, and thus, under the
  law, Apple must present some causal nexus between the infringing activity and the gross profits.
          In this case, Corellium provides one product that can virtualize iOS, but also virtualizes
  other operating systems as well. It is noteworthy that the Corellium product is entirely independent
  of any operating system—when a Corellium customer spins up an Android virtual device, nothing
  iOS is implicated whatsoever, and vice versa. In fact, some customers may only use the Android
  component of the product, in which case there would be zero connection to anything iOS—thus
  why such a requirement for the nexus exists—to keep the infringer from benefiting from the
  wrongful acts, i.e., iOS. Id.
          Moreover, Apple in its Response, added that Mr. Connelly is a member of the American
  Institute of Certified Public Accountants (“AICPA”). See, Apple’s Response [D.E. 503], at 3. Mr.
  Connelly further admitted that he always complies with the AICPA standards for public
  accountants. See, Connelly Deposition, attached as Exhibit 4, at 45:13-18. However, as a member
  of AICPA who apparently complies with such guidelines, Mr. Connelly should have been aware
  of the AICPA’s Forensic & Valuation Services Practice Aid on Calculating Damages in
  Intellectual Property Disputes (“Practice Aid”) which provides methods for assessing gross
  revenues in intellectual property cases. See, AICPA Practice Aid, attached as Exhibit 5. The
  Practice Aid includes the relevant statute and case law in order to further an expert’s understanding
  of gross revenue and profits. See e.g., AICPA Practice Aid, Exh. 5, at 20. Notably, the Practice
  Aid makes clear that “once a copyright owner establishes a causal link between the alleged
  infringement and some loss of anticipated revenue, a court may allow estimation regarding the
  amount lost within a reasonable range of certainty. Uncertainty about the precise amount of
  damages does not preclude recovery of damages if the causal relationship and the fact of damages
  are established.” Id. at *29 (emphasis added). Thus, if Mr. Connelly admittedly follows the
  guidelines as set out by his own industry, then he is similarly in violation of the same.
          Finally, Apple cites in its Response a number of cases, including those previously cited by
  Corellium, for the proposition that a causal connection is not needed. However, the common
  denominator in those cases, whether the infringing subject matter is a building, certain lines of
  clothing out of many, or an anthology, is that the burden shifts when a causal connection is drawn
  between the gross revenue and the infringing subject matter. See, Bonner v. Dawson, 404 F.3d 290



                                                  -5-
Case 9:19-cv-81160-RS Document 543 Entered on FLSD Docket 06/02/2020 Page 7 of 13



  (4th Cir. 2005) (where the entire building was built on infringing plans, the entire building was
  inherently tied to and dependant upon the infringement); Oravec v. Sunny Isles Luxury Ventures
  L.C., 469 F. Supp. 2d 1148, 1175 (S.D. Fla. 2006), aff’d, 527 F.3d 1218 (11th Cir. 2008) (similar
  circumstances); On Davis v. The Gap, Inc., 246 F.3d 152, 160–61 (2d Cir. 2001) (where it was not
  sufficient to state global gross revenues because a causal connection to the certain infringing
  products was needed, and, where the Court also addressed the example of an anthology, whereby
  an infringing poem within that anthology would implicate the entire anthology because the identity
  of an anthology is inherently dependant on each piece within it—if you remove a piece from within
  the anthology, the anthology is now different).
          In Corellium’s case, the Product at issue has no dependency on any operating system, and
  as stated, when one operating system is in use, the others are not implicated in the slightest. It is
  entirely possible to exclusively use one operating system on the Corellium Platform and never
  touch any other operating system, ever. The Corellium Product, and it’s Android and Linux
  components are entirely independent of the iOS component. Apple, has not met its burden and
  has not provided a reliable “causal connection” between the profits its claiming and the alleged
  infringing activity.
                  B.     Mr. Connelly’s Allocation has No Basis as it is Unreliable.
          Mr. Connelly ultimately conceded that the allocation of Corellium’s gross revenue as it
  relates to the alleged infringing activity was appropriate when it was pointed out that his initial
  report lacked such an allocation and thereafter attempted an allocation in his subsequent reports.
  However, when Mr. Connelly does attempt to allocate the percentage of the gross revenues that
  have a causal nexus to the infringing activity, he simply selects bits of information from the case
  and draws what he believes to be logical conclusions from the same. None of these “facts,”
  however, go to establishing actually how much the iOS component of the product was actually
  used (i.e., the alleged infringing activity), or whether each purchase of the product was even due
  to its iOS component (i.e., alleged the infringing activity) versus the Android or Linux
  components. Next, and without any causal evaluation, Mr. Connelly then somehow concludes that
  attribution is either 97% or conservatively 90%. Mr. Connelly arrives at his percentages from the
  following “facts”:
                   (a)




                                                    -6-
Case 9:19-cv-81160-RS Document 543 Entered on FLSD Docket 06/02/2020 Page 8 of 13



                  (b)    Each and every unit of or subscription to the Product enables Corellium’s
                         customers to create virtual iOS devices;
                  (c)    Even today, the Corellium Apple Product has a


                  (d)    Corellium’s brochures demonstrate support for a substantially larger
                         number of iOS than Android devices; and
                  (e)



  See, Apple’s Response [D.E. 503], at 13. While these “facts” might appear to suggest on their face
  that there is a greater use of the iOS version of the product versus the Android or Linux versions,
  none of these are actually indicative of either 1) the amount the iOS version was actually used (i.e.,
  the alleged infringing activity) or 2) whether the motivating factor behind each purchase (i.e., the
  alleged infringing activity) was iOS driven versus Android or Linux, or, 3) whether the product
  was ultimately used at all. See,             Deposition, attached as Exhibit 2, at 166:20-167:1 3,
  167:17-20 4, 174:1-21, 176:5-177:2. Mr. Connelly never asked these questions. For example,
  merely because the Android version was not fully operational prior to March 2019, it was always
  known that Android would be a significant portion of the product and thus, merely because a
  license may have been purchased prior to March 2019, does not, in any authoritative capacity,
  establish that a particular purchase was solely motivated by iOS, versus the other operating
  systems. See, Amanda Gorton Deposition, attached as Exhibit 6, at 51:13-52:7




  Indeed, Corellium’s customers are not the average market consumer, but instead, generally
  sophisticated business entities that make calculated decisions when making purchases such as



  3




  4




                                                  -7-
Case 9:19-cv-81160-RS Document 543 Entered on FLSD Docket 06/02/2020 Page 9 of 13



  these—thus, a pre-purchase of a license for the purpose of Android, but a couple of months before
  Android was necessary available, is entirely likely. See,           Deposition, attached as Exhibit
  2, at 177:8-14
                        .
         Yet despite this lack of reliable facts, Mr. Connelly then somehow still reaches his
  conclusion(s) that an attribution of the gross revenues to the alleged infringing activity should be
  90%--or 97%. These numbers are literally pulled from thin air. Even if one was to consider 90%
  and 97% as a range, there is still no basis for Mr. Connelly coming to this conclusion. What is the
  reason that Mr. Connelly did not ascribe 99% to Apple’s copyrights, or 4%? How much did the
  price decrease change the calculus? How did he conclude that an alleged                “entries” also
  somehow correlates to use? 5 It is impossible to know any of these questions because Mr. Connelly
  did not do any substantive research or analysis and there is simply no method for how the allocation
  numbers came to be. Notwithstanding Mr. Connelly’s citation to the above facts, and even
  assuming they are true, there is still no methodology that permits a reliable arrival at his opinions,
  which will ultimately be the numbers presented by him to the jury. These significant shortcomings
  in reliability cause Mr. Connelly’s opinions to fail under Daubert.
                   C.       Mr. Connelly’s Projections for Future Gross Revenues are Unreliable.

         In contrast to Apple’s claim in its Response, Corellium also challenges Mr. Connelly’s
  methodology for calculating future gross revenues. Compare Apple’s Response [D.E. 503], at 15
  to Corellium’s Daubert Motion [D.E. 454], at 14-15. Specifically, Corellium argued that Mr.
  Connelly provided two different projections for Corellium’s future gross revenue from the close
  of discovery to trial in October 2020. See, Corellium’s Daubert Motion [D.E. 454], at 14-18. For
  his first method, Mr. Connelly uses Corellium’s prior marketing projections for 2019 revenue and
  simply doubles them to obtain 2020 revenue. Id. In his second method, Mr. Connelly uses
  Corellium’s actual 2019 revenue and doubles that number to obtain the 2020 future revenue. Id.
  Both methods are fatally flawed.
         As it relates to the first method, Mr. Connelly based his opinion on Corellium’s previous
  marketing projections from years prior (which still accounted for Android support, even though



  5
   This assumption fails to account for the relative complexity of virtualizing iOS in contrast to the
  much more open and accessible Android platform, which is fully open source.


                                                  -8-
Case 9:19-cv-81160-RS Document 543 Entered on FLSD Docket 06/02/2020 Page 10 of 13



   Android was not fully available at that time). See, Rebuttal Report, Exh. 3, at 10-11. As discussed
   in Corellium’s Daubert Motion, courts are skeptical of simply using a company’s projections
   because the projections are best case scenarios that are not necessarily grounded in reality.
   MasForce Europe, BVBA v. MEC3 Co., 2013 WL 12156469, at *6 (M.D. Fla. Dec. 4, 2013).
   Projections during the beginning life-cycle of a start-up business is akin to mere puffery. They can
   be attributed to ways of getting the consumers and potential investors excited about the
   possibilities of the business. The projections cannot form the foundation of the expert’s method.
   JMJ Enterprises, Inc. v. Via Veneto Italian Ice, Inc., 1998 WL 175888, at *8 (E.D. Pa. Apr. 15,
   1998), aff'd, 178 F.3d 1279 (3d Cir. 1999).
          While the very facts upon which Mr. Connelly bases his opinion are clearly unreliable, so
   is the method by which he makes the leap from the “facts” to his opinion. In doing so, Mr.
   Connelly fails to take into account the actual reality of the information available to him. For
   example, Mr. Connelly failed to take into account that the pendency of this very lawsuit has




   Mr. Connelly never even considered this and never asked the question. Similarly real, is COVID-
   19, whereby discretionary spending is dramatically down across the globe. At the time of Mr.
   Connelly’s final report, the nation was in the height of the COVID-19 pandemic, thus, it was a
   very real consideration that could not have been foreseen by the 2018/2019 numbers that Mr.
   Connelly bases his opinions on—Corellium’s early marketing projections and Corellium’s 2019
   revenue. These failures of Mr. Connelly to consider reality fatally undermine both of his methods
   to determine future projections. And, similar to the rest of Mr. Connelly’s opinions, Mr. Connelly
   never even asked the questions and he never conducted an actual analysis, in an effort to take at
   least these significant factors into consideration. Even further, Mr. Connelly’s methods to
   determine future revenues are similarly plagued by his failure to attribute iOS versus non-iOS uses
   and purchases of the product. Accordingly, Mr. Connelly’s methods for determining future
   projections are inherently flawed.
                  D.      Mr. Connelly’s Methods for Calculating DMCA Damages are
                          Unreliable.

          Again, Apple attempts to state that Corellium has no issue with another aspect of Mr.
   Connelly’s opinion that Corellium does in fact challenge. Compare Apple’s Response [D.E. 503],



                                                  -9-
Case 9:19-cv-81160-RS Document 543 Entered on FLSD Docket 06/02/2020 Page 11 of 13



   at 17 to Corellium’s Daubert Motion [D.E. 454], at 15-18. In this case Mr. Connelly’s DMCA
   damages testimony and reports make numerous assumptions regarding the way Corellium’s
   customers interact with the product that has no foundation in reality. According to Mr. Connelly’s
   report, all of Corellium’s customers apparently use the product to the
   available, create the same amount of virtual Apple devices, and all replace a device exactly once
   each month. None of this has been investigated, substantiated, or is frankly, true. Mr. Connelly’s
   baseless assumptions do not account for customers such as
                                                         See,         Deposition, Exh. 2, at 174:1-21.
   Moreover, Mr. Connelly based his methods on conclusions by Dr. Nieh, whose opinions are
   currently disputed on summary judgment. The summary judgment motions between the Parties
   contest whether the Corellium product actually does circumvent iOS measures, thus, there is a risk,
   that Mr. Connelly’s opinion may be deflated upon the outcome of summary judgment. An expert’s
   method should not be so dependant on a ruling rather than facts. That is the idea behind reliability.
           IV.     MR. CONNELLY’S UNRELIABLE METHODS WILL CONFUSE THE
                   JURY
          The effect of Mr. Connelly’s multiple theories on damages will be confusing to the jury.
   Clena Investments, Inc. v. XL Specialty Ins. Co., 280 F.R.D. 653, 664 (S.D. Fla. 2012) 6. Mr.
   Connelly provides numerous “alternative” opinions and methodologies, which in and of
   themselves, will likely obstruct the jury. Further, Mr. Connelly’s opinions all suffer from the same
   deficiency: a lack of any reliable analysis, which will inherently confuse the jury.
          V.      MR. CONNELLY’S HISTORY LENDS LESS CREDENCE TO HIS
                  UNRELIABILTY
          Finally, even Mr. Connelly’s previous copyright expert witness experience is misstated by
   Apple. In the Reinsdorf v. Skechers matter, while Mr. Connelly’s report was stricken because it
   was produced untimely, the Court agreed that the report should also be stricken because of Mr.
   Connelly’s unreliable methods. Reinsdorf v. Skechers U.S.A., 922 F. Supp. 2d 866, 881 (C.D. Cal.
   2013) (“Furthermore, even if the CSR had been timely produced, it suffers from serious
   methodological and factual deficiencies that raise serious questions as to its admissibility and
   relation to Reinsdorf's indirect profits claim.”).


   6
    “Because of the powerful and potentially misleading effect of expert evidence, judges must take
   care not to allow misleading and prejudicial opinions to influence the finder of fact.”


                                                    - 10 -
Case 9:19-cv-81160-RS Document 543 Entered on FLSD Docket 06/02/2020 Page 12 of 13



          VI.     CONCLUSION
           For the reasons discussed above and those discussed in Corellium’s Daubert Motion, this
   Court should enter an order precluding Mr. Connelly from testifying at trial as an expert regarding
   on damages pursuant to 17 U.S.C. §§ 504(b), (c), 1203(b)(3), and (c)(2).


   Dated: June 2, 2020                        Respectfully submitted,


                                              COLE, SCOTT & KISSANE, P.A.
                                              Counsel for Defendant
                                              Esperante Building
                                              222 Lakeview Avenue, Suite 120
                                              West Palm Beach, Florida 33401
                                              Telephone (561) 612-3459
                                              Facsimile (561) 683-8977
                                              Primary e-mail: justin.levine@csklegal.com
                                              Secondary e-mail: lizza.constantine@csklegal.com

                                        By: s/ Justin Levine
                                            JONATHAN VINE
                                            Florida Bar. No.: 10966
                                            JUSTIN B. LEVINE
                                            Florida Bar No.: 106463
                                            LIZZA C. CONSTANTINE
                                            Florida Bar No.: 1002945
                                            MICHAEL A. BOEHRINGER
                                            Florida Bar No.: 1018486

                                                and

                                             HECHT PARTNERS LLP
                                             Counsel for Defendant
                                             20 West 23rd St. Fifth Floor
                                             New York, NY 10010
                                             Tel: (212) 851-6821
                                             David L. Hecht pro hac vice
                                             Email: dhecht@hechtpartners.com
                                             Minyao Wang pro hac vice
                                             Email: mwang@hechtpartners.com
                                             Conor McDonough pro hac vice
                                             Email: cmcdonough@hechtpartners.com




                                                 - 11 -
Case 9:19-cv-81160-RS Document 543 Entered on FLSD Docket 06/02/2020 Page 13 of 13



                                     CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on June 2, 2020, a true and correct copy of the foregoing has
   been transmitted by electronic filing with the Clerk of the court via CM/ECF, which will send
   notice of electronic filing to all counsel of record.

                                                             /s/ Justin B. Levine
                                                             Justin B. Levine




                                                    - 12 -
